Citation Nr: 0105280	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-01 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to August 
1971.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision dated in 
September 1999, from the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Salt Lake City, Utah 
(hereinafter RO).


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a psychiatric disorder was denied by an unappealed rating 
decision dated in September 1986.

2.  Additional evidence received subsequent to the rating 
decision in 1986 includes lay statements of family members 
and friends, a private medical report, and VA medical 
records.

3.  The additional evidence submitted to reopen the claim of 
entitlement to service connection for a psychiatric disorder, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, VA denied the veteran's claim of entitlement to 
a psychiatric disorder by an unappealed rating decision dated 
in September 1986.  Therefore, that decision is final.  
38 U.S.C.A. § 7105 (West 1991).  To reopen a finally denied 
claim, a veteran must submit new and material evidence.  38 
U.S.C.A. §§  5108, 7105; 38 C.F.R. § 3.104 (2000).  New and 
material evidence means evidence which was not previously 
considered which bears "directly and substantially" upon 
the specific matter under consideration.  38 C.F.R. § 3.156; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  Such 
evidence must be neither cumulative nor redundant, and, by 
itself or in connection with evidence previously assembled, 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."  Id.  The United 
States Court of Appeals for the Federal Circuit held that 
evidence is material if it provides "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ... decision."  Id. at 1363.   

Evidence considered by the RO in September 1986, included the 
veteran's service medical records.  The RO denied service 
connection for a psychiatric disorder because service medical 
records indicated that the veteran experienced two acute in-
service episodes of organic brain syndrome that were due to 
willful misconduct evidenced by illicit drug use.  On service 
discharge, a psychiatric examination was normal.  Therefore, 
for the purposes of reopening this claim the veteran must 
bring evidence that is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," and this evidence should "contribute to a more 
complete picture of the circumstances surrounding the origin 
of" the veteran's current psychiatric disorder.  Id. 

The evidence received subsequent to September 1986, includes 
lay statements of the veteran's family and friends, a private 
medical report, and VA medical records.  In a report dated in 
April 2000, a private examiner reported a history of a 
psychiatric disorder that pre-existed service entrance.  
However, based on the veteran's allegations that he was 
sexually assaulted while in service, the examiner stated that 
it was "possible . . . that under the traumatic experiences 
[while in service, the veteran] began to experience symptoms 
of what was diagnosed many years later as Bipolar Illness."  
The examiner further opined that it was "possible that the 
traumatic experiences soon after enlisting . . . occurred in 
the setting of altered mood states and had little or nothing 
to do with the ingestion of hallucinogenic agents."

The Board finds that the private medical report dated in 
April 2000, bears directly and substantially upon the 
specific matter under consideration, and that it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that new and material evidence has been received since the 
unappealed rating decision in September 1986, with regard to 
the veteran's claim for service connection for a psychiatric 
disorder.  The claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


ORDER

New and material has been submitted to reopen the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process, which impact on the veteran's claim of entitlement 
to service connection for a psychiatric disorder.  As these 
procedures could not have been followed by the RO when the 
claim was adjudicated, and as these procedures are more 
favorable to the veteran than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

Under the new law, a veteran is entitled to a complete VA 
medical examination, which includes an opinion as to whether 
there is a nexus between the claimed disorder and service 
based on all possible evidence.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 2096, 2097-
98 (to be codified as amended at 38 U.S.C. § 5103A).  

The private medical report dated in April 2000, reported that 
the examiner had treated the veteran beginning in 1992, and 
that the veteran had been hospitalized at a VA facility on 
six occasions, beginning in 1985.  Additionally, it was noted 
that the veteran had received psychiatric treatment prior to 
service entrance.  When the VA is put on notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) ("[t]he 
only way to adjudicate a veteran's claim properly and fairly 
is to obtain all pertinent records.").

The veteran contends that his episodes of psychiatric 
treatment while in service were not due to the ingestion of 
illegal drugs, but were the result of personal assaults and 
traumatic events that occurred while in basic training.  The 
veteran stated that he did not report the incidents of sexual 
assault.  Nevertheless, if the military record contains no 
documentation that a personal assault occurred, alternative 
evidence might still establish an in-service stressful 
incident.  See VBA Adjudication Procedure Manual M21-1, Part 
III, 5.14(c); cf. Patton v. West, 12 Vet. App. 272 (1999).  
Behavioral changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor.  Id.  
Evidence that documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA psychiatrist.  Id. 

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
competent evidence that provides a 
relationship between his current 
psychiatric disorder and his period of 
active military service, as well as any 
preservice medical evidence of a 
psychiatric disorder.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  This 
should include securing all treatment 
records from the VA Medical Center in 
Salt Lake City, as well as from Lionel N. 
Mausberg, M.D.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The RO should make a request for all 
of the veteran's service administrative 
and personnel records from the 
appropriate authorities and associate 
them with the claims file.  All attempts 
to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000 efforts to secure government 
records must continue until it is 
reasonably certain that the records do 
not exist or that further efforts would 
be futile.  

3.  The RO should request that Dr. 
Mausberg provide the medical bases and 
supporting authority for his opinions 
that, contrary to the documented clinical 
evidence contemporaneous with in-service 
treatment, there was the possibility that 
the veteran's psychiatric episodes while 
in service were due to a pre-existing 
disorder that became manifest due to 
trauma while in service.  All efforts to 
secure this report must be documented.  
If, after making reasonable efforts to 
obtain such a report the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
report the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain the report; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

4.  Thereafter, if the RO determines that 
the record establishes the occurrence of 
the alleged personal assaults, or that 
the personal assaults must be presumed, 
the RO must specify what personal 
assaults it has determined are 
established by the record, or must be 
presumed.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disorder found.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
and a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the requested study and the 
examination report should reflect that 
such a review was made.  Following a 
review of all pre-service, inservice, and 
postservice medical records, the examiner 
should state whether it is at least as 
likely as not that any diagnosed 
psychiatric disorder is related to the 
veteran's active duty service, to include 
any verified personal assaults.  If a 
psychiatric disorder is found to have 
clearly and unmistakably pre-existed 
service entrance, the examiner must 
provide an opinion whether it is as least 
as likely as not that the pre-existing 
psychiatric disorder underwent a 
permanent increase in the underlying 
disability during service beyond its 
naturally expected progression, or 
whether the episodes in service were 
intermittent or temporary flare-ups.  The 
opinions of the private examiner should 
be reviewed and any inconsistencies 
between the findings of the VA physician 
and the private examiner must be 
reconciled.  A complete rationale for all 
opinions should be provided.  Any report 
prepared should be typed.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

8.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


